DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 9-11, 15-17, 21, 25-26, 39, 67-69, 71-73, 79, and 81 in the reply filed on 18 October 2022 is acknowledged. Applicant’s election of the species of using a combination of a pushing formulation and iontophoresis is also acknowledged.
Claims 28, 30-31, 35, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 October 2022.
The examiner has decided to withdraw the species election. Once the species election requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification – Note Regarding Paragraph Numbering
The examiner notes that the instant specification begins paragraph numbering at paragraph [1001], not paragraph [0001]. While the examiner notes this for the record, this does not appear to be the basis of an objection.

Specification – Objection
The instant specification on page 30, paragraph 1096, discloses the following, wherein the relevant text is reproduced below.

    PNG
    media_image1.png
    126
    728
    media_image1.png
    Greyscale

The examiner notes that in the above text, the letter “L” is capitalized. However, the letter “L” should not be capitalized because it is the second letter of an element symbol, and said second letters are not capitalized. Appropriate correction is required.

Note Regarding Markush Language
Claim 16 recites that the target tissue of the eye is selected from the group consisting of “the posterior pole, optic nerve…iris, or ciliary body.” The recitation of the term “or” between the second to last and last item in the Markush group appears to be non-standard but not subject to a rejection on the grounds of 35 U.S.C. 112(b). See MPEP 2173.05(h)(I), second paragraph, which indicates that treatment of claims reciting alternatives is not governed by the particular format used.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites that the first formulation comprises about 1% hyaluronic acid. However, claim 1, upon which claim 15 depends, recites that the first formulation comprises active agent, and does not recite that the first formulation comprises hyaluronic acid. It is unclear if the hyaluronic acid in the first formulation is intended to be the active agent, or intended to be administered in addition to the active agent. This is relevant because it is unclear if a method of administering a first formulation comprising about 1% hyaluronic acid with no additional active agent is within the claim scope.
For the purposes of examination under prior art, the examiner understands claim 15 to recite that the about 1% hyaluronic acid may itself be the active agent. As such, a first formulation comprising about 1% hyaluronic acid with no additional active agent is understood to be within the claim scope.
In order to overcome the applied rejection, the examiner suggests the following. First, if applicant intends the about 1% hyaluronic acid to be in addition to the active agent, the examiner suggests that applicant amend claim 15 to recite that the first formulation further comprises about 1% HA. In contrast, if applicant intends the about 1% hyaluronic acid to itself be the active agent, the examiner suggests that the claim recite “wherein the active agent is about 1% HA.”


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25-26 depend upon instant claim 24, which has been cancelled. As such, as claims 25-26 depend upon a claim that is not pending, there scope is not clear. In addition, the phrase “further posteriorly” in claim 26 is unclear because it is unclear as to what feature the formulation is further posterior.
For the purposes of examination under prior art, claim 25 is examined as if it depends upon claim 1. Claim 26 is examined as if it depends upon claim 21, and claim 26 is interpreted as if it requires that the formulation remains at least about 6 mm posterior to the limbus for at least 2 days.

Claim Interpretation
Claim 9 recites a high salt formulation. For the purposes of examination under prior art, the phrase “high salt” is understood to refer to a salt concentration significantly above the osmotic pressure of blood. As such, a composition such as phosphate buffered saline (PBS) 1X, wherein the phrase “1X” refers to the concentration of salt solutes in blood, is not understood to be high salt. In contrast, PBS 2X or PBS 10X is understood to be high salt.
With regard to claim 10, the examiner notes that the claim recites 9% NaCl, not 0.9% NaCl. This concentration is understood by the examiner to be about 10 times the osmolality in blood, and is clearly hypertonic.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 11, 15-17, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (European Journal of Pharmaceutics and Biopharmaceutics, Vol. 95, 2015, pages 398-406).
Kim et al. (hereafter referred to as Kim) is drawn to ocular delivery of macromolecules, as of Kim, title and abstract. Kim) is drawn to drug delivery to the suprachoroidal space of the eye using microneedles, as of Kim, page 398, title and abstract. Kim teaches the following, as of Kim, page 401, right column, bottom paragraph and onto page 402 left column, wherein the relevant text has been reproduced below.

    PNG
    media_image2.png
    332
    665
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    438
    672
    media_image3.png
    Greyscale

As to claim 1, Kim is not understood to be anticipatory because the above-reproduced text does not appear to include administration of a first formulation comprising an active agent; in contrast, Kim teaches administering a saline formulation. Nevertheless, Kim teaches the general concept of drug delivery as of page 398 and page 399, left column. As such, the skilled artisan would have been motivated to have administered the hyaluronic acid injection in combination with injection of an active agent in order that the hyaluronic acid would have predictably slowed down clearance of the active agent with a reasonable expectation of success. This would have predictably resulted in a greater proportion of active agent injected into the suprachoroidal space reaching the drug target. The hyaluronic acid formulation of Kim would have been understood to have read on the required pushing formulation.
As to claim 2, Kim teaches administration via microneedles, as of Kim, page 398, title and abstract.
As to claim 3, Kim teaches administration via microneedles, as of Kim, page 398, title and abstract. As such, the skilled artisan would have expected that the microneedles of Kim would have comprised both first formulation (i.e. active agent) and second formulation (i.e. hyaluronic acid).
As to claim 4, Kim appears to be silent regarding the order at which the active agent formulation and the hyaluronic acid are administered. Nevertheless, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C). In this case, relevant new or unexpected results do not appear to be present in the file record; as such, the skilled artisan would have been motivated to have selected any order of administering active agent and microneedle.
As to claim 5, Kim’s teaching of hyaluronic acid is understood to read on the required pushing formulation, as explained above. Kim teaches drugs administered by topical eye drops, as of Kim, page 398, left column, bottom paragraph. As such, the skilled artisan would have expected the drug containing formulation to have had a relatively low viscosity in that it could have been administered via eye drops. In contrast, the skilled artisan would have expected the hyaluronic acid, being a polymer of high molecular weight, would have had a relatively high viscosity. As such, the skilled artisan would have expected that the hyaluronic acid containing formulation of Kim, which reads on the required “pushing” formulation, would have had a higher viscosity than the formulation containing active agent of Kim.
As to claim 11, Kim suggests the inclusion of drug particles, as of Kim, page 399, end of first full paragraph.
As to claim 15, Kim teaches 3% hyaluronic acid, as of Kim, page 402, left column, caption of figure 3. While this amount differs from the claimed amounts, it would have been prima facie obvious for the skilled artisan to have optimized the amount of hyaluronic acid. Generally, differences in concentration between the claimed invention and the prior art (e.g. of hyaluronic acid) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no indication of criticality has been presented so far in the file record. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of suprachoroidal administration of an ocular formulation and hyaluronic acid have been taught by Kim. As such, determination of the optimum or workable range of hyaluronic acid by routine experimentation would not have been inventive.
As to claim 16, Kim teaches targeting the ciliary body, choroid, and/or retina, as of Kim, page 398, bottom paragraph and onto page 399.
As to claim 17, Kim teaches a hollow microneedle, as of Kim, page 398, abstract. Kim also teaches a microneedle less than 1 mm, designed to match the scleral thickness, as of Kim, page 399, left column, top paragraph. This appears to overlap with the claimed range of about 600 microns (0.6 mm) to about 1200 microns (1.2 mm). While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 39, the claim has essentially the same scope as that of claim 1, except that the claim recites a method for treating an ocular disorder. Kim teaches treating an ocular disorder, as of Kim, page 398, right column, in which Kim teaches treating glaucoma, e.g. with anti-glaucoma drugs, as well as wet AMD (macular degeneration), diabetic retinopathy, and uveitis.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (European Journal of Pharmaceutics and Biopharmaceutics, Vol. 95, 2015, pages 398-406) in view of Haffner et al. (US 2014/0275923 A1).
Kim et al. (hereafter referred to as Kim) is drawn to ocular delivery of macromolecules, as of Kim, title and abstract. Kim) is drawn to drug delivery to the suprachoroidal space of the eye using microneedles, as of Kim, page 398, title and abstract. Kim teaches administering hyaluronic acid to aid in delivery of active agent to the suprachoroidal space, as of Kim, page 401, right column, bottom paragraph and onto page 402 left column.
Kim does not teach a high salt formulation.
Haffner et al. (hereafter referred to as Haffner) is drawn to an implantable intraocular device and method of using said device, as of Haffner, title and abstract. Haffner teaches the following, as of paragraph 0155, reproduced below.

    PNG
    media_image4.png
    168
    411
    media_image4.png
    Greyscale

The term “IOP” refers to intraocular pressure. In the case of a patient suffering from glaucoma, it is desired that IOP be reduced, but apparently not excessively reduced. The examiner understands the teachings of Haffner as teaching that the hyperosmotic agent results in more stable release of agent to achieve consistently low intraocular pressure, but not transiently extremely low intraocular pressure.
It would have been prima facie obvious for one of ordinary skill in the art to have combined intraocular administration of a hyperosmotic agent with the method of Kim. Kim is drawn to administering an agent to the suprachoroidal space of the eye. Haffner teaches that administration of hyperosmotic agent appears to result in more stable release of active agent. As such, the skilled artisan would have been motivated to have combined a step of administration of hyperosmotic agent, as of Haffner, with the method of Kim in order to have predictably improved the consistency of drug release in Kim with a reasonable expectation of success.
As to claim 9, the claim requires a high-salt formulation. The formulation of Haffner in paragraph 0158 is hyperosmotic, which the examiner understands to mean that the solute concentration exceeds that which is normally present in blood. With that being said, many of the osmotic agents taught by Haffner in paragraph 0158 such as glucose and glycerol do not actually form salts because they do not ionize. Nevertheless, Haffner also teaches albumin, which forms multiple salts. This is because albumin is protein, and proteins comprise basic amino acids such as lysine and arginine and acidic amino acids such as glutamic acid and aspartic acid. These amino acids would have had salt-forming amine and carboxyl end groups. As such, hyperosmotic albumin would have been understood to have been “high-salt”, as required by the instant claims, because the concentration of the salts of the amino acid endgroups in the albumin would have been expected to have exceeded the normal salt concentration of blood.

Claim(s) 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (European Journal of Pharmaceutics and Biopharmaceutics, Vol. 95, 2015, pages 398-406) in view of Prausnitz et al. (US 2010/0256597 A1).
Kim is drawn to a method that entails administering an active agent via microneedle and administering hyaluronic acid to aid in the drug administration. Administration is to the suprachoroidal space of the eye. See the rejection above over Kim by itself. Kim teaches administration 3 mm posterior from the limbus, as of Kim, page 399, right column, section 2.4.
Kim differs from the claimed invention because 3 mm posterior from the limbus is not at least 6 mm posterior to the limbus, as required by the instant claims.
Prausnitz et al. (hereafter referred to as Prausnitz) is drawn to targeted drug delivery to a patient’s eye, as of Prasnitz, title and abstract. Said drug may be delivered via microneedle, and may delivered into the suprachoroidal space, as of Prausnitz, abstract. Prausnitz teaches insertion of the microneedle between about 2 mm to about 10 mm posterior to the limbus, as of Prasunitz, paragraph 0039.
Prausnitz does not appear to teach a pushing formulation.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the method of Kim to have administered active agent via insertion of the microneedle between about 2 mm and 10 mm posterior to the limbus of the eye, as taught by Prasunitz. Kim teaches administration 3 mm posterior to the limbus of the eye, as of Kim, page 399, right column, section 2.4. However, the teachings of Prasunitz appear to indicate that longer lengths that are posterior to the limbus of the eye, such as up to 10 mm posterior to the limbus, can be used for the administration of active agent to the suprachoroidal space. As such, the skilled artisan would have been motivated to have modified the length that is posterior to the limbus up to 10 mm posterior to the limbus, as taught by Prausnitz for predictable administration of active agent to the suprachoroidal space with a reasonable expectation of success.
As to claim 21, the claim recites that at least 30% of the first formulation (i.e. active agent) is at least 6 mm posterior to the limbus. The skilled artisan would have expected that this would have been the case had the active agent formulation been administered in a manner that it was more than 6 mm posterior to the limbus. As Prausnitz teaches administration up to 10 mm posterior to the limbus, the skilled artisan would have expected that this method of administration of 10 mm posterior to the limbus would have resulted in at least 30% of the active agent being at least 6 mm posterior to the limbus.
As to claim 26, Prausnitz teaches that particles comprising a fluorescent compound remain in the suprachoroidal space for 24-35 days, as of Prausnitz, paragraph 0116. As best understood by the examiner, the fluorescent compound is intended as a model for an active agent that is used during experimentation as it is easily visible.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (European Journal of Pharmaceutics and Biopharmaceutics, Vol. 95, 2015, pages 398-406) as evidenced by Henley et al. (US 2003/0018295 A1).
Kim et al. (hereafter referred to as Kim) is drawn to ocular delivery of macromolecules, as of Kim, title and abstract. Kim) is drawn to drug delivery to the suprachoroidal space of the eye using microneedles, as of Kim, page 398, title and abstract. Kim teaches administration of hyaluronic acid to aid in delivery, as of Kim, page 401, right column, bottom paragraph and onto page 402 left column, wherein the relevant text has been reproduced in the rejection above.
Kim does not specifically teach that the hyaluronic acid formulation swells over time for at least 1 hour after injection. Nevertheless, evidence provided by Henley indicates that hyaluronic acid, when administered to the eye, results in swelling, as of Henley, paragraph 0026. As such, there would have been a reasonable expectation that the method of Kim, specifically the method of administering hyaluronic acid taught by Kim, would have resulted in swelling in the manner required by claim 25 even though this feature was not explicitly disclosed by Kim. Something which is old (e.g. administering hyaluronic acid to the eye, as of Kim) does not become patentable upon the discovery of a new property (that this method results in swelling for a particular period of time), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). The discovery of a previously unappreciated property of a prior art method (e.g. a particular level of swelling), or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP 2112(I).


Claim(s) 67-69, 71-73, and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prausnitz et al. (US 2010/0256597 A1) in view of Beck (US Patent 6,319,240).
Prausnitz et al. (hereafter referred to as Prausnitz) is drawn to targeted drug delivery to a patient’s eye, as of Prasnitz, title and abstract. Said drug may be delivered via microneedle, and may delivered into the suprachoroidal space, as of Prausnitz, abstract. The microneedle of Prausnitz is hollow,as of Prausnitz, abstract. Prausnitz suggests the inclusion of iontophoresis, as of Prausnitz, paragraphs 0045 and 0092.
Prausnitz is not understood to be anticipatory because Prausnitz does not appear to teach a specific embodiment that includes iontophoresis.
Beck teaches the use of ocular iontophoresis for preferential delivery of a medicament, as of Beck, title and abstract. The method of Beck is used for delivery of a medication to the eye, as of Beck, column 18, claim 19, reproduced below.

    PNG
    media_image5.png
    342
    489
    media_image5.png
    Greyscale

Beck differs from the claimed invention because Beck does not specifically teach administration to the suprachoroidal space.
It would have been prima facie obvious for one of ordinary skill in the art to have used iontophoresis, as of Beck, to have aided in the administration of an active agent to the suprachoroidal space, as taught by Prausnitz. Prausnitz is drawn to administration of an agent to the suprachoroidal space, and suggests the use of iontophoresis in order to aid such administration, as of Prausnitz, paragraph 0092. Prausnitz specifically cites the Beck reference in paragraph 0092. Beck teaches the use of iontophoresis to aid in administration of a drug to the eye. As such, the skilled artisan would have been motivated to have administered ionotophoresis, as of Beck, in combination with the microneedle administration of a drug to the suprachoroidal space for predictably administration of a drug to the suprachoroidal space with a reasonable expectation of success, as the Beck reference is specifically taught by Prausnitz as an example of iontophoresis.
As to claim 67, the iontophoresis of Beck is understood to read on the additional requirements of this claim.
As to claim 68, Prausnitz teaches a hollow microneedle, as of the abstract of Prausnitz.
As to claim 69, Prausnitz appears to be silent regarding the order at which the active agent formulation and the iontophoresis are administered. Nevertheless, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C). In this case, relevant new or unexpected results do not appear to be present in the file record; as such, the skilled artisan would have been motivated to have selected any order of administering active agent and microneedle.
As to claim 71, Prausnitz provides a list of drugs in paragraph 0081. Sodium cromoglycate is on the list, and is understood to have a net negative charge. This is because sodium cromoglycate has two carboxyl groups, which would have been deprotonated and anionic at neutral pH.
As to claim 72, Prausnitz teaches carboxylate modified FluoSpheres, as of paragraph 0097. The skilled artisan would have understood that the carboxylate would have provided a negative charge. While these particles appear to comprise an agent for visualization rather than a drug (on the grounds that the “Fluo” in the “FluoSpheres”) refers to fluorescence, the skilled artisan would have been motivated to have used the carboxylate modification used in the FluoSpheres in paragraph 0097 with drug containing particles in order to have provided the same desired effect as was provided with the fluorescent spheres with a reasonable expectation of success.
As to claim 73, Beck teaches the presence of an electrical current along with the presence of a current distribution element. While Beck does not teach specific numerical values for the current, the skilled artisan would have been motivated to have optimized the current of Beck to have been in the claimed range. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general condition of a method of using a device comprising iontophoresis to aid in ocular drug delivery is taught by Beck. That said device utilizes an electrical current is taught by Beck. Additionally, the device of Beck appears to have a “current distribution element”, as of Beck, abstract, which would have been expected to have been capable of modulating current flow. As such, the general conditions of the use of a method of iontophoresis have been taught by Beck; as such, the skilled artisan would have been motivated to have optimized the current used in the method of iontophoresis to have been in the claimed range.
As to claim 79, this claim requires iontophoresis in a time period of from about 1 minute to about 10 minutes. Beck does not appear to teach specific time periods. However, Beck does appear to suggest optimizing the time of treatment, as of Beck, at least column 5 lines 10-15. As such, the skilled artisan would have been motivated to have optimized the time of treatment taught by Beck to have been within the claimed range. A known result-effective variable is one, but not the only motivation for one of ordinary skill in the art to experiment to reach the claimed invention; see MPEP 2144.05(II)(B).

 
Claim 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prausnitz et al. (US 2010/0256597 A1) in view of Beck (US Patent 6,319,240) and Kim et al. (European Journal of Pharmaceutics and Biopharmaceutics, Vol. 95, 2015, pages 398-406).
Prausnitz et al. (hereafter referred to as Prausnitz) is drawn to targeted drug delivery to a patient’s eye, as of Prasnitz, title and abstract. Said drug may be delivered via microneedle, and may delivered into the suprachoroidal space, as of Prausnitz, abstract. The microneedle of Prausnitz is hollow, as of Prausnitz, abstract. Prausnitz suggests the inclusion of iontophoresis, as of Prausnitz, paragraphs 0045 and 0092.
Prausnitz is not understood to be anticipatory because Prausnitz does not appear to teach a specific embodiment that includes iontophoresis.
Beck teaches the use of ocular iontophoresis for preferential delivery of a medicament, as of Beck, title and abstract. The method of Beck is used for delivery of a medication to the eye, as of Beck, column 18, claim 19, reproduced in the rejection above.
Beck differs from the claimed invention because Beck does not specifically teach administration to the suprachoroidal space.
It would have been prima facie obvious for one of ordinary skill in the art to have used iontophoresis, as of Beck, to have aided in the administration of an active agent to the suprachoroidal space, as taught by Prausnitz. Prausnitz is drawn to administration of an agent to the suprachoroidal space, and suggests the use of iontophoresis in order to aid such administration, as of Prausnitz, paragraph 0092. Prausnitz specifically cites the Beck reference in paragraph 0092. Beck teaches the use of iontophoresis to aid in administration of a drug to the eye. As such, the skilled artisan would have been motivated to have administered ionotophoresis, as of Beck, in combination with the microneedle administration of a drug to the suprachoroidal space for predictably administration of a drug to the suprachoroidal space with a reasonable expectation of success, as the Beck reference is specifically taught by Prausnitz as an example of iontophoresis.
Neither Prausnitz nor Beck teach a pushing formulation.
Kim et al. (hereafter referred to as Kim) is drawn to ocular delivery of macromolecules, as of Kim, title and abstract. Kim) is drawn to drug delivery to the suprachoroidal space of the eye using microneedles, as of Kim, page 398, title and abstract. Kim teaches the additional use of hyaluronic acid, as of Kim, page 401, right column, bottom paragraph and onto page 402 left column, wherein the relevant text has been reproduced in the rejection above.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the hyaluronic acid administration with the method of Prausnitz in view of Beck. The combination of Prausnitz in view of Beck is drawn to administration of an active agent to the suprachoroidal space of the eye, which is a form of intraocular drug delivery. Kim is also drawn to administration of an active agent to the suprachoroidal space of the eye, and teaches that hyaluronic acid is usable as an agent to aid in such delivery. As such, the skilled artisan would have been motivated to have combined the steps of administering hyaluronic acid of Kim with the steps of Prausnitz in view of Beck in order to have predictably enhanced suprachoroidal administration of an active agent with a reasonable expectation of success. Applying a known technique (e.g. hyaluronic acid administration, as of Kim, and/or iontophoresis, as of Beck) to a known method ready for improvement (e.g. the method of administering to the suprachoroidal space, as taught by Prausnitz) to yield predictable results (improved intraocular administration) would have been prima facie obvious. See MPEP 2143, Exemplary Rationale D.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering an active agent in the recited manner, does not reasonably provide enablement for the full scope of treating an ocular condition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See MPEP 2164.01(a). The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by MPEP 2164.01(a) and are set forth below.
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved; see MPEP 2164.03. Keeping that in mind, the factors set forth in MPEP 2164.01 are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative skill level (B)-(E)

The invention relates to a method for administering drugs to the suprachoroidal space of the eye. Claim 39 also recites treatment of an ocular condition. The relative skill of those in the art is high, that of an MD or PhD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites Prausnitz et al. (US 2010/0256597 A1), which was cited in the above obviousness rejections. Prausnitz et al. (hereafter referred to as Prausnitz) is drawn to delivery of active agent to the eye via microneedle, as of Prausnitz, title and abstract. Prausnitz provides a list of drugs in paragraphs 0079-0082. However, the list provided by Prausnitz is far from the list of the full scope of drugs. The skilled artisan would not have expected that the full scope of active agents would have been predictably capable of treating an ocular disease or disorder in the absence of undue experimentation.
		

The breadth of the claims (A)
Claim 39 is especially broad as it recites the full scope of active agents, and does not provide a limitation regarding which type of active agents can be used in the formulation.

3.	The amount of direction or guidance provided and the presence or absence of working examples (F)-(G)
	
The instant specification provides a list of active agents on page 17, paragraph 0062. Nevertheless, the instant specification provides no direction or guidance for practicing the claimed invention in its “full scope” because there is no guidance that the full scope of active agents can treat the full scope of ocular diseases or disorders.

4.	The quantity of experimentation necessary (H)

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used to treat the full scope of ocular diseases and disorders as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.

	5. Enabled Subject Matter:
The examiner proposes the following amendment to claim 39 to overcome the applied rejection on the grounds of lack of enablement.

Claim 39 (Proposed Amendment): A method for treating an ocular disease or disorder in a subject in need thereof, the method comprising administering to the suprachoroidal space (SCS) of the subject a first formulation and a second formulation, wherein the first formulation comprises an active agent useful in the treatment of an ocular disease or disorder and the second formulation is a pushing formulation.

The proposed amendment is adequately supported as of page 4, paragraph [1012] of the instant specification. The proposed amendment overcomes the applied rejection on the grounds of 35 U.S.C. 112(a) because it limits the claim to the administration of active agents known to treat an ocular disease and disorder in order to provide such treatment, and no longer covers the administration of therapeutic agents inappropriate for administration to the eye or therapeutic agents which would have been enabled for treating a non-ocular disorder that would not have been enabled for treatment of an ocular disorder. The examiner clarifies that this proposed amendment is intended to overcome the applied rejection on the grounds of 35 U.S.C. 112(a) only, and does not render claim 39 allowable because the claim is still rejected on the grounds of 35 U.S.C. 103. 


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner has not rejected claim 10 over prior art for at least the following reasons.
Claim 10 is drawn to a method that includes administration of 9% sodium chloride to the eyes. This administration is to the suprachoroidal space. As best understood by the examiner, administration to the suprachoroidal space is done in the form of an injection, e.g. by microneedle. As best understood by the examiner, topical application to the eye, such as in an eye drop, would not have administered to the suprachoroidal space because it would have resulted in administration to a different part of the eye.
The examiner also notes here that isotonic saline is 0.9% NaCl. As such, 9% NaCl is very hypertonic, also referred to as hyperosmotic.
The examiner searched hypertonic saline with respect to the ophthalmology field. This search revealed that hypertonic saline is used during normal therapeutic practice to draw excess fluid out of the cornea. See Mayo Clinic (https://www.mayoclinic.org/drugs-supplements/sodium-chloride-ophthalmic-route/description/drg-20068860?p=1 accessed 14 November 2022), as of page 1. The teachings of Mayo Clinic indicate that said hypertonic saline is provided as an eye ointment or eye drops; there is no indication that the hypertonic saline is injected.
However, the recited mode of administration to the suprachoroidal space differs from administration to the cornea. See Kim et al. (European Journal of Pharmaceutics and Biopharmaceutics, Vol. 95, 2015, pages 398-406), page 398, left column, last paragraph.

    PNG
    media_image6.png
    238
    585
    media_image6.png
    Greyscale

As such, suprachoroidal administration differs significantly from administration to the cornea. The text of the Mayo Clinic reference indicates that hypertonic saline is useful for administration to the cornea. There would have been no motivation for the skilled artisan to have administered the hypertonic saline of Mayo Clinic via the suprachoroidal route instead of topically to the cornea of the eye because the therapeutic properties of hypertonic saline are on the cornea, not other parts of the eye.
The examiner further cites Jakobs (“Glaucoma” Humana Press, ISBN 978-1-4939-7407-8, 2018, pages i-xii and 1-337). Jakobs teaches that hypertonic sodium chloride, when injected into the eye, is used as a sclerosing agent to cause glaucoma in test animals. See Jakobs, chapter 2, starting on page 11. This page indicates that injection of hypertonic saline into the eye is used as a sclerosant to induce intraocular pressure elevation in order to model glaucoma.
As such, the prior art indicates the following: 
A) administration of hypertonic saline to the cornea to treat corneal disease has been taught by the prior art; 
B) there would have been no motivation for the skilled artisan to have injected hypertonic saline instead of applied it topically because injection would have reached a different part of the eye than the cornea; and
C) in fact, injection of hypertonic saline into the eye damages the eye and causes glaucoma or similar symptoms.
As such, there would have been no motivation for the skilled artisan to have injected hypertonic saline via microneedle to the suprachoroidal space, as required by instant claim 10.
In the instant specification, page 30, paragraph 1096, the specification states the following, wherein relevant text from this paragraph is reproduced below.

    PNG
    media_image7.png
    127
    583
    media_image7.png
    Greyscale

There would have been no reasonable expectation from the teachings of the prior art that suprachoroidal administration of 9% NaCl would have had the effect detailed in the above paragraph.
The totality of the prior art must be considered, and proceeding contrary to accepted wisdom in the art is evidence of nonobviousness. See MPEP 2145(X)(D)(3). In this case, the totality of the art would appear to have led one of ordinary skill in the art to have expected that injecting hypertonic saline to the eye would have been damaging to the eye. However, applicant appears to have found that injecting hypertonic saline to the suprachoroidal space of the eye has benefit in helping deliver drugs to the suprachoroidal space. This runs contrary to the teachings of the art, which would not have motivated the skilled artisan to have injected hypertonic saline to the eye unless one was trying to intentionally damage the eye.

Conclusion
Less than all claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612